Citation Nr: 0305209	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  00-17 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date earlier than September 30, 
1999, 
for the award of nonservice-connected pension benefits.




ATTORNEY FOR THE BOARD

Keith W. Allen, Senior Counsel




INTRODUCTION

The veteran served on active duty in the military from June 
1970 to April 1972.

In December 1999, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania, granted the 
veteran's claim for nonservice-connected pension benefits and 
assigned an effective date of September 30, 1999.  
He submitted a statement in June 2000 requesting an earlier 
effective date (EED).  The RO in Roanoke, Virginia, denied 
his claim for an EED in July 2000 and he appealed to the 
Board of Veterans' Appeals (Board).

When submitting his substantive appeal (on VA Form 9) in 
August 2000, the veteran requested a hearing at the RO 
(travel Board hearing) before a Member of the Board (now, 
Veterans Law Judge).  The RO sent the veteran a letter later 
in August 2000 acknowledging his request for a travel Board 
hearing.  He was told that he had been placed on a list of 
persons wishing to have that type of hearing and that he 
would remain on the list until his hearing could be 
conducted, unless he elected to have another type of hearing 
instead.  The RO also gave him the option of having his 
hearing at the Board's offices in Washington, D.C., or at the 
RO before local staff personnel there.  However, the RO 
assured him that, even if he elected to have a hearing 
locally before RO personnel, he still could remain on the 
docket for a travel Board hearing if he wanted to still have 
that type of hearing.  He also was informed that he could 
withdraw his hearing request altogether.  He submitted a 
statement in response, later in August 2000, indicating that 
he still wanted his hearing and that he wanted it to be held 
locally at the RO in Roanoke.  He later clarified in a June 
2001 statement that he wanted the local hearing to be 
conducted by a hearing officer at the RO, instead of by a 
Member of the Board.  So that, in turn, was tantamount to 
withdrawing his request for a travel Board hearing.  
See 38 C.F.R. § 20.704(e) (2002).  He even more recently 
submitted a statement in October 2001 canceling his request 
for a formal hearing before a local hearing officer and 
electing, instead, to have an informal hearing at the RO 
before a decision review officer (DRO).  The DRO informal 
hearing was held in December 2001, and there is a memorandum 
of it of record for consideration.


FINDINGS OF FACT

1.  Following the filing of an original claim in June 1980, 
the denied the veteran's claim for nonservice-connected 
pension benefits in July 1980; the basis for the denial was 
that the objective medical evidence of record at that time 
indicated that he was employable.

2.  The RO sent the veteran a letter later in July 1980 
notifying him of the decision denying his claim and apprising 
him of his procedural and appellate rights, but he did not 
appeal the RO's decision.

3.  It was not until many years later, on September 30, 1999, 
that the veteran filed another claim for nonservice-connected 
pension benefits.

4.  Medical evidence later obtained, dated between November 
1999 and 2001, indicated that he was no longer capable of 
securing and maintaining substantially gainful employment.

5.  There is no evidence or allegation that the veteran 
became permanently and totally disabled within the one-year 
period preceding the filing of the September 30, 1999 claim.


CONCLUSION OF LAW

The criteria for an effective date earlier than September 30, 
1999, for the award of nonservice-connected pension benefits 
have not been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim 
(38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)), as well as the 
duty to notify the claimant what evidence will be obtained by 
whom (38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b)).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The VCAA (and, logically following, its implementing 
regulations) has been held not to apply in some claims 
involving past-due benefits.  See, e.g., Livesay v. Principi, 
15 Vet. App. 165, 179 (2001) (en banc); Parker v. Principi, 
15 Vet. App. 407 (2002); Smith (Claudus) v. Gober, 14 
Vet. App. 227, 230 (2000).  See also 38 U.S.C.A. § 5109A 
(West Supp. 2002); 38 C.F.R. §§ 3.105(a), 20.1400-20.1411 
(2002).  However, in the absence of explicit authority that 
the VCAA is not applicable to earlier effective date claims, 
the Board finds that a discussion of duties imposed by the 
VCAA in connection with the current claim is necessary.  

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
merits at this time, as all notification and development 
action needed to render a fair decision on the claim on 
appeal has been accomplished.

The RO initially sent the veteran a letter in October 1999 
confirming the receipt of his recent claim (just a few days 
earlier on September 30, 1999).  The RO's letter and an 
enclosed brochure explained the VA adjudication process 
insofar as how long it might take to decide his claim, who 
was responsible for managing and deciding his case, and what 
he could do personally to speed up the process.  This 
included information concerning submitting and obtaining 
supporting evidence.  The RO also listed an address and toll 
free telephone number as a reference, in case the veteran had 
any questions, including with regards to obtaining supporting 
evidence, and explained the meaning of some important terms 
and abbreviations.

Also, as evidenced by the July 2000 rating decision appealed, 
the August 2000 statement of the case (SOC), and the June 
2001 and August 2002 supplemental statements of the case 
(SSOCs), the veteran has been given notice of the pertinent 
laws and regulations governing entitlement to the benefit he 
seeks, the evidence that would substantiate his claim, and 
the evidence that has been considered in connection with his 
appeal.  The August 2002 SSOC, in particular, not only listed 
the applicable laws and regulations for receiving an EED in 
this specific instance, but also discussed the notification 
and development provisions of the VCAA and its implementing 
regulations.  So the RO already has duly apprised the veteran 
of this new law, has considered his claim in light of it, 
and notified him accordingly.  Furthermore, the August 2002 
SSOC informed him that, since there was no claim for 
nonservice-connected pension benefits pending prior to 
September 30, 1999 (his current effective date), to overturn 
the prior final RO rating decision, he would have to show 
that it was the product of clear and unmistakable error 
(CUE).  The Board finds that he has been provided ample 
opportunity to submit such information and evidence, and 
throughout the course of his appeal he continually has 
submitted statements with additional evidence and argument in 
response to the RO's communications.  It is clear from his 
submissions that he is fully conversant with the legal 
requirements in this case, including the VCAA, its 
implementing regulations, and the required showing of CUE for 
overturning a prior unappealed RO rating decision.  
Therefore, VA has no outstanding duty to inform him that any 
additional information or evidence is needed to substantiate 
his claim.  

The Board also finds that VA has adequately notified the 
veteran of his responsibilities in obtaining evidence and 
those of VA, consistent with Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In this regard, 
the Board points out that the August 2002 SSOC specifically 
apprised the veteran of what specific evidence had been 
requested, and by whom, and of his responsibility to submit 
evidence showing that a prior RO rating action decision in 
July 1980 was erroneous.  Then, after receiving a negative 
response from one of the several sources for relevant 
evidence that he had identified, the RO sent him a follow-up 
letter in November 2002 notifying him of this and indicating 
that his appeal soon would be certified to the Board since no 
additional evidence had been obtain since issuing the most 
recent SSOC.  More recently, the RO sent him yet another 
letter in February 2003 confirming that his appeal indeed had 
been certified to the Board, but that he still could submit 
additional evidence directly to the Board.  The RO provided 
an address in the event he needed to submit any additional 
evidence, to request a hearing before the Board, or to 
appoint a representative.  The RO also specified the time 
limit for exercising these options.  He did not respond to 
the RO's letter.  Therefore, given the nature of his claim on 
appeal, the RO's actions were sufficient to satisfy the duty 
referred to above.

The Board also finds the any and all necessary development 
has been accomplished.  VA has conducted reasonable and 
appropriate efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim, and it appears 
that all existing, pertinent evidence relative to his claim 
has been obtained and associated with his claims file (c-
file).  To help him substantiate his allegations, the RO 
obtained and considered his VA medical treatment records 
dated from 1999 to 2001-including his vocational 
rehabilitation progress notes and his inpatient and 
outpatient mental health clinic (MHC) records.  The VA 
Medical Center (VAMC) in Salem, Virginia, indicated in 
correspondence received in May 2001 that their records 
department was unable to locate any additional medical 
records concerning the veteran dated from 1979 to 1999.  The 
records submitted by that facility concerned his treatment 
from 2000 to 2001, and the RO already had obtained his 
vocational rehabilitation progress notes dated in 1999 
from the VAMC in Pittsburgh, Pennsylvania.

The veteran submitted a statement in December 2001 indicating 
that additional records could be obtained from the Borden 
Avenue Veterans Center, a homeless shelter located on Long 
Island in New York.  To obtain these records, the RO sent him 
a letter in January 2002 indicating that he needed to 
complete and return the enclosed VA Form 21-4142 authorizing 
VA to obtain these confidential records on his behalf.  The 
RO also told him that he could contact the Vet Center, 
himself, to possibly speed up the process.  The RO also 
explained the preferred time frame for obtaining this 
evidence and assured him that additional efforts 
also were being made to obtain his records from the VAMC in 
Salem, Virginia.  After receiving the completed authorization 
form from him, the RO sent a letter to the Borden Avenue 
Veterans Center in April 2002, requesting the veteran's 
records.  The RO sent a copy of that letter to the veteran as 
well, that same month, indicating, among other things, that 
it was ultimately his personal responsibility for obtaining 
the records from this facility even though VA had requested 
them for him.  See Quartuccio, 16 Vet. App. at 187.  The 
Borden Avenue Veterans Center responded in a letter received 
later in April 2002 that, although the veteran was indeed a 
resident of their facility from February to May 1993, 
receiving lodging, boarding, transportation, and case 
management services, there were no actual records concerning 
his stay since that facility provides referrals to outpatient 
programs and to the VAMC.

The RO sent the veteran another letter in July 2002 apprising 
him of the negative response from the Borden Avenue Veterans 
Center.  The RO also enclosed a copy of Borden's letter for 
his personal reference and again notified him that it 
ultimately was his responsibility for obtaining the records 
he had mentioned.  The RO gave him a preferred time frame for 
obtaining this additional evidence and indicated that, if it 
was not received, his claim would have to be considered based 
on the available evidence of record.  The RO also again 
assured him that is other records had been requested from the 
VAMC in Salem and that, since those records were at a VAMC, 
VA would exhaust all means of obtaining them.  The RO 
provided a toll free telephone number in case the veteran had 
any questions or concerns.

Even more recent correspondence between the RO, the veteran, 
and the Salem VAMC-dated in July and August 2002-indicates 
that the Borden Shelter referred him to "TORCH" on Chapel 
Street in Brooklyn, New York.  The RO contacted this facility 
(see the Report of Contact dated in August 2002), and a 
staff liaison there indicated they would not have any records 
from 1993 concerning the veteran.  However, they referred the 
RO, instead, to the VAMC in Brooklyn and provided a telephone 
number as a contact.  When contacted, though, a person on 
staff in the records department at the VAMC in Brooklyn 
indicated there were no records in their computer there 
concerning the veteran.  But they advised that additional 
attempts would be made to obtain his records from their 
archives.  The RO sent a follow-up letter concerning this to 
that VAMC later in August 2002.

The VAMC in Brooklyn since has responded in September 2002 
that there are no records concerning the veteran at that 
facility, and the RO sent the veteran a letter in November 
2002 apprising him of this negative response.  Thus, as there 
is no remaining reasonable possibility of obtaining these 
records and VA has exhausted all means of obtaining this 
evidence, and notified the veteran, the Board may proceed 
with the adjudication of his claim for an EED.  Furthermore, 
there is no point in having him examined because an 
examination is not necessary to make a decision on his claim.  
See 38 U.S.C.A. § 5103A.  Under the laws and regulations 
governing effective dates, the date of the filing of the 
claim, more often than not, is the controlling factor.  For 
these reasons, as well as those set forth  explained in more 
detail below, such later developed evidence as a 
retrospective medical opinion, even if establishing earlier 
entitlement, would not affect the outcome of the claim for an 
earlier effective date for the award of nonservice-connected 
pension benefit.  Thus, such evidence is not shown to be 
necessary for the resolution of the claim.

Under these circumstances, and in view of the bases for the 
denial of the claim, as set forth below, the Board finds that 
the veteran is not prejudiced by the Board's consideration of 
his claim, at this juncture, without first accomplishing or 
directing any additional development or notification action.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claim 
is ready to be considered on the merits.  

II.  Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after a final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400. 

An award of disability pension may not be effective prior to 
the date entitlement arose.  38 C.F.R. § 3.400(b)(1).  For 
disability pension claims received prior to October 1, 1984, 
the effective date is the date of receipt of the claim or the 
date on which the veteran became permanently and totally 
disabled, if the claim is filed within one year from such 
date, whichever is to the advantage to the veteran.   
38 C.F.R. § 3.400(b)(1)(i).  For disability pension claims 
received on or after October 1, 1984, the general rule is 
that the effective date is the date of receipt of the claim.  
38 C.F.R. § 3.400(b)(1)(i)(A).  However, if within one year 
from the date on which the veteran became permanently and 
totally disabled, the veteran files a claim for a retroactive 
award and establishes that a physical or mental disability, 
which was not the result of the veteran's own willful 
misconduct, was so incapacitating that it prevented him or 
her from filing a disability pension claim for at least the 
first 30 days immediately following the date on which the 
veteran became permanently and totally disabled, the 
disability pension award may be effective from the date of 
receipt of the claim or the date on which the veteran became 
permanently and totally disabled, whichever is to the 
advantage of the veteran.  38 C.F.R. § 3.400 (b)(1)(ii)(B). 

In this case, the veteran alleges that he was permanently and 
totally disabled, and therefore unemployable and entitled to 
nonservice-connected pension benefits, as early as 1979 or 
1980 when he filed his initial claim; he wants additional 
benefits retroactive to that point in time.

A review of the record does reveal that the veteran filed an 
original claim for nonservice-connected pension benefits in 
June 1980.  Contrary to his assertions, however, that claim 
provides no basis for the award of pension benefits.  The RO 
denied the veteran's claim for nonservice-connected pension 
benefits in July 1980; the basis for the denial was that the 
objective medical evidence of record at that time indicated 
that he was employable.  The RO sent the veteran a letter 
later in July 1980 notifying him of the decision denying his 
claim and apprising him of his procedural and appellate 
rights, but he did not appeal the RO's decision.  Hence-
provided that the veteran received notice of the decision-
that decision is final and binding based on the evidence then 
of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 
20.1103.  

For a VA decision to become final and binding, it is required 
that the claimant receive written notification of the 
decision.  See Wright v. Gober, 10 Vet. App. 343 (1997); Best 
v. Brown, 10 Vet. App. 322, 325 (1997).  See also 38 U.S.C.A. 
§ 5104(a); 38 C.F.R. §§ 3.103(b), 19.25 (the written 
notification must explain the reasons for the decision and 
apprise the claimant of his procedural and appellate rights).  
Only when a veteran does not receive proper notification of a 
decision denying a claim does the one-year limit for timely 
appealing the decision not begin to accrue.  Tablazon v. 
Brown, 8 Vet. App. 359, 361 (1995), citing Hauck v. Brown, 
6 Vet. App. 518 (1994).  However, there is  a "presumption 
of regularity" to the proper mailing of all such 
governmental correspondence-meaning, by all accounts, the 
veteran is presumed to have received RO's July 1980 notice of 
that decision.  See Jones v. West, 12 Vet. App. 98 (1998); YT 
v. Brown, 9 Vet. App. 195, 199 (1996).  In this case, 
there is no clear evidence to the contrary to rebut this 
presumption, particularly since there is a copy of the letter 
on file.  See Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992).  
The also no evidence that the letter was returned to the RO, 
as undeliverable, by the United States Postal Service.  

Consequently, because there is no indication that the veteran 
did not receive the required notice in July 1980, the RO's 
July 1980 decision is final and binding.  There is thus no 
basis for assigning an effective date retroactive to the date 
of the June 1980 decision that was finally resolved in July 
1980.  [Parenthetically, the Board notes that, while the June 
1980 claim could, nonetheless, provide a basis for an award 
of a June 1980 effective date if the July 1980 was found to 
have been clearly and unmistakably erroneous (CUE), which 
would vitiate the finality of that decision (see, e.g., 
38 C.F.R. §§ 3.105(a) and 3.400(r) and Russell v. Principi, 3 
Vet. App. 310, 313 (1992)) there is not allegation of CUE.  
There also is no showing of CUE, as the evidence then of 
record indicates that the veteran was employable.  See, e.g., 
the report of VA hospitalization from May to June 1980.] 

It was not until many years later, on September 30, 1999, 
that the veteran again contacted the RO concerning his claim 
for nonservice-connected pension benefits.  The veteran does 
not contend, and the record does not reflect, that there were 
any communications with VA-either formal or informal-or 
other documents dated between the July 1980 denial and the 
September 1999 date (when he submitted an application to 
reopen his claim (VA Form 21-526)), reflecting that he was 
again seeking to establish entitlement to pension benefits.  
See 38 C.F.R. §§ 3.151, 3.155, 3.157.

In December 1999, the RO granted the veteran's claim for 
nonservice-connected pension benefits in December 1999-on an 
extra-schedular basis under 38 C.F.R. § 3.321(b)(2)-because 
his VA medical treatment records, particularly those 
concerning the attempts to vocationally rehabilitate him, 
indicated that he was incapable of securing and maintaining 
substantially gainful employment despite that special job 
training.  Even giving him the full benefit of the doubt, 
those records only show unemployability on or after November 
1999.  That is when those records date from, and there is no 
indication of unemployability prior to that date.  In fact, 
even the veteran, himself, acknowledged in his September 30, 
1999, petition to reopen his claim that he had worked in a 
general labor pool during the immediately preceding 12 months 
and had earned about $10,000 of wages in that capacity.    

As cause for not filing a claim for pension benefits between 
the July 1980 denial and September 30, 1999, the veteran 
points out that he was homeless and in despair, wondering 
about from shelter to shelter, but unemployable nonetheless.  
Such an allegation, however, even if true, is tantamount to a 
claim rooted in "equity" and therefore, unfortunately, does 
not address the relevant criteria governing the outcome of 
his appeal for an EED.  See, e.g., Smith v. West, 13 Vet. 
App. 525, 528-29 (2000).

In the absence of any evidence or allegation that the veteran 
became unemployable in the year preceding the filing of his 
September 30, 1999 claim, the exception to the general 
provision governing effective dates for pension claims filed 
after October 1, 1984 does not apply.  See 38 C.F.R. § 3.400 
(b)(1)(ii)(B).  Rather, the general rule dictates that the 
effective date assigned should be September 30, 1999, the 
date of the claim.  See 3.400(b)(1)(i)(A).  

For all the foregoing reasons, the Board must conclude that 
there is no legal basis to assign an effective date earlier 
than September 30, 1999, for the award of nonservice-
connected benefits, and that the appeal must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1990).




ORDER

The claim for an effective date earlier than September 30, 
1999, 
for the award of nonservice-connected pension benefits, is 
denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

